                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Kathryn Lynn Pinke,                 )
                                    )    ORDER FOR STATUS CONFERENCE
             Plaintiff,             )
                                    )
      vs.                           )
                                    )
Shawn Kuntz, et al.,                )
                                    )    Case No. 1:18-cv-024
             Defendant.             )
______________________________________________________________________________

       IT IS ORDERED:

       A status conference will be held before the magistrate judge on November 26, 2019, at 2:00

p.m. The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 18th day of November, 2019.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
